                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                 GREENEVILLE DIVISION

 UNITED STATES OF AMERICA                                )
                                                         )
            v.                                           )              2:18-CR-17-028
                                                         )              JUDGE JORDAN
 CHRISTOPHER ALLEN REYNOLDS                              )

                                   U.S.S.G. § 3E1.1(b) MOTION

       NOW COMES the United States of America, by and through the United States Attorney

for the Eastern District of Tennessee, and pursuant to U.S.S.G. § 3E1.1(b) states that the defendant

has assisted authorities by timely notifying the United States of his intention to enter a guilty plea,

thereby permitting the United States to avoid preparing for trial and permitting the United States

and the Court to allocate their resources efficiently.

                                                         Respectfully submitted,

                                                         J. DOUGLAS OVERBEY
                                                         United States Attorney


                                               By:       s/ J. Gregory Bowman
                                                         J. GREGORY BOWMAN
                                                         Assistant U.S. Attorney
                                                         220 West Depot Street, Ste. 423
                                                         Greeneville, TN 37743
                                                         423/639-6759


                                   CERTIFICATE OF SERVICE

        I hereby certify that the foregoing pleading was filed electronically on October 23, 2018.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic filing receipt. All other interested parties will be served by regular
U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

                                               By:       s/ J. Gregory Bowman
                                                         J. GREGORY BOWMAN
